      Case 2:20-cv-00792-TLN-KJN Document 8 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL LOUIS OVERTON,                              No. 2:20-cv-00792-TLN-KJN
12                        Plaintiff,
13            v.                                          ORDER
14    B.P.H. COMMISSIONER MINOR, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 22, 2020, the magistrate judge ordered Plaintiff to file a completed in forma

21   pauperis (“IFP”) application or pay the court’s filing fee, and was cautioned that failure to do so

22   would result in a recommendation that this action be dismissed. (ECF No. 3.) Having no response

23   from Plaintiff, on June 3, 2020, the magistrate judge filed findings and recommendations herein

24   recommending the action be dismissed. (ECF No. 4.) The findings and recommendations were

25   served on Plaintiff and contained notice to Plaintiff that any objections to the findings and

26   recommendations were to be filed within thirty days. (Id.) Plaintiff has filed objections to the

27   findings and recommendations (ECF No. 5) and has also filed a Motion for Bail (ECF No. 6) but

28   has nevertheless failed to file a completed IFP application, nor has he paid the filing fee.
                                                          1
      Case 2:20-cv-00792-TLN-KJN Document 8 Filed 08/04/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   Court finds the findings and recommendations to be supported by the record and by proper

 4   analysis.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1. The findings and recommendations filed June 3, 2020 (ECF No. 4), are ADOPTED IN

 7   FULL; and

 8          2. This action is DISMISSED without prejudice. Given this ruling, the Court need not

 9   address Plaintiff’s Motion for Bail (ECF No. 6).

10          3. The Clerk of the Court is directed to close the case.

11          IT IS SO ORDERED.

12   DATED: August 3, 2020

13

14
                                                               Troy L. Nunley
15                                                             United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
